department of the treasury internal_revenue_service washington d c - - date jan lta so sof 00-o0 s7 sec_72 employer_identification_number contact person identification_number telephone number legend c m n o o a dear sir or madam this is in response to your request for rulings as to the federal_income_tax consequences of a proposed joint_venture to operate an ambulatory surgery center facts a was formed to develop construct own and operate an outpatient surgery center or other medical center and to receive and maintain a fund to use and apply the whole or part of the income therefrom and the principal thereof exclusively for charitable scientific or educational_purposes a was recognized as exempt under sec_501 of the internal_revenue_code and classified as a public charity described in sec_509 and sec_170 ai a will accomplish its exempt purposes by participating in a joint_venture with another sec_501 organization b to operate an ambulatory surgery center a's sole member is c a sec_501 organization that operates a general acute care inpatient hospital specializing in ophthalmology and otolaryngology surgery and services b was formed to develop construct own and operate an outpatient surgery center been recognized as exempt under sec_501 of the internal_revenue_code and classified as a public charity described in sec_509 and sec_170 b will accomplish its exempt purposes by participating in a joint_venture with a to operate an ambulatory surgery center b's sole member is d a sec_501 organization that was it has - c282 formed to further the exempt purposes of e a state educational_institution and f a teaching hospital that is a public body corporate and political_subdivision of the state of g due to a change in the means of providing eye ear nose and throat care and surgery and the need for substantial improvements to upgrade c's facilities c determined that it was in the best interest of c and of heaithcare in general that the operations carried out at c be carried on in an outpatient surgical hospital therefore c formed a in order to organize and develop an outpatient facility a and b formed j to develop construct own and operate an outpatient ambulatory surgery center center a and b each own percent membership in j a and b will each contribute cash land and operating_assets to the center sufficient to cover the estimated development capital_contribution after each member has contributed cash and property with a fair_market_value equal to percent of the estimated development capital_contribution a and b shall contribute cash to j on a basis equipment and iand contributed by a and b to j shall be valued for capital_contribution purposes at their fair_market_value as determined by an independent third party appraiser a certificate of need was obtained from the state health commissioner authorizing j to construct the center among the conditions imposed by the commissioner and accepted by j are the following cwill delicense the six operating rooms that are currently licensed and operated at the hospital and f will delicense two of its currently licensed and operated operating rooms j will provide medical services to all patients referred to the center regardless of such patients' ability to pay and shall annually provide free surgery services to indigent patients equal to a certain percentage of the center's gross revenue j will provide a reasonable daily system of transportation from the downtown area to accommodate the needs of elderly and poor patients who would otherwise use c's hospital the assets contributed by c through a to j include operating rooms currently licensed to c and a broad base of experience in specialized ophthalmology and otolaryngology care and surgery b brings the expertise of a large university hospital and a multi-specialty physician practice group a and b each will hold a percent financial interest in j and will share equally in allocations of revenue and loss from its operations however a is contributing substantially_all of the operating_assets of its parent c to j as a result a and b have agreed that a shall control percent of the voting interests in j with b controlling the remaining percent a and b will collectively appoint all of the members of j's board_of managers the board shall consist of managers a shall appoint six managers and b shall appoint four managers each member may remove managers appointed by it to the board with or without cause by giving of dollar_figure written notice to j and to the other member the operating_agreement sets out several operational matters that will remain the exclusive province of the board and may not be delegated to the company manager if any among these matters are the appointment of the officers the incurrence of debt other than accounts_payable incurred in the ordinary course of business and the approval of annual budgets all actions by the board require the vote of at least six managers the following actions require unanimous approval of all managers of the board a approve strategic and or long range plans of j b approve an annual capital budget that calls for capital expenditures to exceed dollar_figure yearly c approve capital expenditures in any year that exceeds dollar_figure in any year d incur debt in an aggregate amount that when aggregated with all other debt is greater than dollar_figure e approve any transaction between j and one or more of its members or affiliates with the exception of any management agreement f sell lease or otherwise dispose_of j’s assets other than supplies used in the ordinary course of business during any year having an aggregate book_value in excess of dollar_figure and g approve the operating budget or any amendment thereto in the event that such annual operating budget projects profits equal to less than percent of operating revenues j's operating_agreement includes a charitable purposes policy this policy requires the board and company manager if any to operate the center in a manner that furthers charitable purposes by promoting health for a broad cross-section of the community the operating_agreement also provides that the duty to promote charitable purposes overrides any duty to operate the center for financial benefit the operating_agreement also provides that j and each member has a right_of_first_refusal to purchase a transferring member's interest in j when the center commences operations c will cease operations of the hospital and will begin winding down its operations collecting its accounts_receivable and disposing of hospital equipment and related assets that are not contributed to j c and d have agreed that c will sell the hospital building and land to f or one of its affiliates thus c will sell the hospital real_estate and improvements and contribute substantially_all of its remaining operating_assets primarily equipment staff and records to j for use in the center following the completion of the center and sale of the hospital assets c intends to merge with and into a by means of a statutory merger the merger and on terms and conditions set forth in the articles and plan of merger at that time the respective boards of directors of a and c will approve the merger as required under state law to consummate a merger as of the date of the merger a’s articles of incorporation and bylaws will be amended and restated to a reflect the fact that a will from and after the date of the merger have no members and b preserve the c board_of directors as the a board_of directors the day-to-day affairs of a will be governed by an executive committee identical to a's pre-merger board_of directors the current board_of directors of a is made up of the same persons who currently serve as the executive committee of the c board_of directors following the merger c will no longer be a distinct entity but will instead be a part of a u4s a's principal activity will continue to be the provision of hospital and medical services through its participation as a member and owner of the percent interest in j in addition to engaging through j in the provision of hospital and medical services as its principal activity a will make charitable grants to local physicians to promote and carry out medical_research projects and data collection in the medical specialties of otolaryngology and ophthalmology these grants will be made in accordance with grant application guidelines in addition a will provide annual support for a local center that studies and treats low vision this center provides such treatment to patients on a comprehensive basis that is unavailable elsewhere in the area funds will also be made available to support the medical education of both area physicians and the local community under the grant application guidelines physician educational funding will primarily subsidize continuing medical education seminars community education will include among others educational presentations regarding community health issues substantially_all of the funds received by a in the form of distributions from j as well as the pre-merger non-operating assets of c will be used to make such charitable grants and to provide financial support for the center you request the following rulings with regard to the proposed transaction a's participation in j as described above will not adversely affect its status as an organization described in sec_501 of the code fotlowing the merger of c with and into a a will continue to be classified as a non-private foundation as described in sec_509 and sec_170 of the code a's distributive_share of the profits and losses of j will be income from a trade_or_business that is substantially related to its charitable purposes and will not be subject_to the tax on unrelated_business_income under sec_511 of the code law and analysis sec_501 of the code describes as exempt from federal_income_tax as provided under sec_501 organizations organized and operated exclusively for charitable scientific or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not organized or operated exclusively for an exempt_purpose unless it serves a public rather than a private interest thus an organization must establish that it is not organized or operated for the benefit of designated individuals sec_1 c -1 d of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense the promotion of health has long been recognized as a charitable purpose see restatement second of trusts sec_368 sec_372 4a scott and fratcher the law of trusts sec_368 sec_372 ed is revrul_69_545 1969_2_cb_117 provides that a nonprofit corporation whose purpose and activity are providing hospital care is promoting health and therefore furthers charitable purposes as provided in sec_501 of the code if it meets the community benefit requirements operations of a hospital benefit the community rather than serving private interests the community benefit standard focuses on a number of factors indicating the revrul_98_15 1998_1_irb_6 compares two situations where an exempt hospital forms a joint_venture with a for-profit entity and then contributes its hospital and all of its other operating_assets to the joint_venture which then operates the hospital in situation the revenue_ruling concludes that the exempt_organization will continue to further charitable purposes when it participates in the joint_venture favorable factors include the commitment of the joint_venture to give charitable purposes priority over maximizing profits the community make-up and structure of the board the voting control held by the exempt organizations’ representatives on the board the specifically enumerated powers of the board and the reasonable terms and conditions of the management_contract in situation the revenue_ruling concludes that the organization fails the operational_test when it participates in the joint_venture because activities of the joint_venture will result in greater than incidental private benefit to the for-profit partner sec_509 of the code defines the term private_foundation as an organization described in sec_501 other than an organization described in sec_170 other than in clauses vii and viii sec_170 of the code refers to an organization whose principal purpose or function is the provision of medical or hospital care sec_1_170a-9 of the regulations provides that the term sec_170 organization means any organization described in paragraphs a through i of sec_1_170a-9 effective with respect to taxable years beginning after date sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived from any unrelated_trade_or_business regularly carried on less the allowable deductions that are directly connected with the carrying on of the trade_or_business both computed with certain modifications sec_512 of the code provides that if a trade_or_business regularly carried on by a partnership of which an organization is a member is an unrelated_trade_or_business with respect to such organization such organization in computing its unrelated_business_taxable_income shail include its share whether or not distributed of the gross_income of the partnership from such unrelated_trade_or_business and its share of the partnership deductions directly connected with such gross_income 2s’ sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use its makes of the profits derived to the exercise or performance by such organization of its exempt purposes sec_1_513-1 of the regulations states that a trade_or_business is related to exempt purposes only where the conduct of the business activity has a causal relationship to the achievement of an exempt_purpose and is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to the purposes for which exemption is granted the production or distribution of the goods or the performance of services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes after the creation and operation of the joint_venture a and b will provide health care to the community through the operation of the ambulatory surgery center according to the community benefit requirements of revrul_69_545 supra as provided in revrul_98_15 supra the activities of a limited_liability_company treated as a partnership for federal_income_tax purposes are considered to be the activities of an exempt_organization that is a member of the limited_liability_company when evaluating whether the nonprofit organization is operated exclusively for exempt purposes within the meaning of sec_501 of the code a sec_501 organization may form and participate in a partnership including a limited_liability_company which has not elected to be treated as a corporation for federal tax purposes and meet the operational_test of sec_1_501_c_3_-1 of the regulations if participation in the partnership furthers a charitable purpose and the partnership arrangement permits the exempt_organization to act exclusively in furtherance of its exempt purposes and only incidentally for the benefit of any for-profit partners in contrast to revrul_98_15 both members of j will be entities that are exempt from tax under sec_501 of the code so that the activities of j remain entirely in the control of these tax exempt charities and j will benefit only exempt entities thus after the formation of j a and b each will continue to promote the health of the community and otherwise accomplish their respective exempt purposes through the operation of j consistent with situation of revrul_98_15 because any income or cash of j will be allocated as distributions only to a or b in accordance with the operating_agreement the creation and operation of j will not result in any private_inurement or private benefit a and b will continue to qualify for exemption as organizations described in sec_501 of the code until the date on which the construction of the center has been completed c will continue to own and operate the hospital a general acute care inpatient hospital specializing in ophthalmology and otolaryngology surgery and services so long as it owns and operates the hospital in pursuit of its exempt purposes c will continue to qualify as exempt under sec_501 of the code c will also continue to qualify as a non-private foundation because as a hospital it is a public charity described in sec_509 and sec_170 participation as a sole member of a in forming j and constructing the center will not affect its exempt status nor its non-private foundation status c's initial because the service treats each taxable_year separately c will continue to retain its status as a hospital under sec_170 of the code until the taxable_year following the year in which it ceases operation of the hospital following the merger a's principal activity will be the provision of hospital and medical services as described in sec_509 and sec_170 through its participation as a member and owner of an interest in j which will own and operate the ambulatory surgery center the exempt purposes of a and b will be furthered by a’s and b’s participation in j because their participation enables them to provide expanded and improved health care services to the community the purposes of j specifically include furthering the tax-exempt purposes of its members and enhancing the quality of health care and promoting the general health and wellbeing of the community accordingly such participation will not constitute an unrelated_trade_or_business of either a or b within the meaning of sec_513 of the code conclusion accordingly we rule as follows a's participation in j as described above will not adversely affect its status as an organization described in sec_501 of the code following the merger of c with and into a a will continue to be classified as a non-private foundation as described in sec_509 and sec_170 of the code a's distributive_share of the profits and losses of j will be income from a trade_or_business that is substantially related to its charitable purposes and will not be subject_to the tax on unrelated_business_income under sec_511 of the code this ruling is based on the understanding that there will be no material_change in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter because this letter could help resolve future questions about your income_tax responsibility please keep a copy of this ruling in your permanent records we have sent a copy of this letter to your authorized representative as indicated in your power_of_attorney o2nsy sincerely giana marvin potadiander marvin friedlander manager exempt_organizations technical group
